In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated June 19, 1984, as denied that branch of their motion which was to compel the New York State Motor Vehicle Liability Security Fund (now the Public Motor Vehicle Liability Security Fund), on behalf of defendant Cohen’s decedent’s insolvent insurance carrier, to pay accrued interest on a judgment against the estate of Cohen’s decedent.
Order affirmed, insofar as appealed from, with one bill of costs.
Special Term was correct in its holding that the Public Motor Vehicle Liability Security Fund was not obligated to pay plaintiffs accrued interest on their judgment against the estate of defendant Cohen’s decedent (see, Insurance Law § 7608 [c]). Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.